In the Supreme Court of Georgia



                               Decided: March 8, 2022


   S20Z1070. INQUIRY CONCERNING JUDGE JADAWNYA
                       BAKER.


     PER CURIAM.

     This judicial discipline matter was submitted to this Court

pursuant to Rule 23 of the Rules of the Judicial Qualifications

Commission (“JQC”), seeking approval of the discipline by consent

agreement between the Director of the JQC and JaDawnya Baker,

Judge of the Municipal Court of Atlanta, to resolve the formal

charges brought against Judge Baker with the issuance of a public

reprimand. The agreement, entered into between the JQC Director

and Judge Baker, was submitted to the JQC’s Hearing Panel, which

approved the agreement and filed it with this Court for approval.

Because   Judge    Baker’s   admitted   violations   of   periodically

dismissing cases without the legal authority to do so justifies the
recommended, and agreed-to, discipline of a public reprimand, we

approve the agreement. We do so despite our reservations, explained

below, about whether, based on the substance of the allegations

within the consent agreement, all of the agreed-to violations

constitute violations of the Georgia Code of Judicial Conduct.

     After a complaint against Judge Baker was filed with the JQC,

the Investigative Panel authorized a full investigation, which

included consideration of Judge Baker’s written responses and a

meeting in person with her before the panel. At the direction of the

Investigative Panel, the Director then filed formal charges against

Judge Baker, and she filed an answer. Following further

investigation and evaluation of the evidence, as well as extensive

discussions with counsel for Judge Baker, the Director amended the

formal charges in anticipation of reaching an agreement with Judge

Baker on discipline by consent.

     Pursuant to JQC Rule 23, Judge Baker and the Director then

entered into an agreement to resolve the formal charges with a

public reprimand. In authorizing this resolution, the Investigative

                                  2
Panel considered in mitigation Judge Baker’s lack of prior

disciplinary complaints; her relative inexperience on the bench1; her

seeking out guidance of various mentors within the judiciary; her

admission that she made mistakes and engaged in activities which

she recognizes were inappropriate; her expressed willingness to

learn from her mistakes and receive guidance regarding how to

improve as a judge; and her history of public service and positive

and active role in the legal community. The agreement was

submitted to the Hearing Panel, which voted unanimously to accept

the agreement and file it with this Court for approval. See JQC Rule

23 (A).

     1.    Counts 1 through 12 of the formal charges allege that in

her interactions with court security officers and her chambers staff,

Judge Baker violated Rule 1.2 (A) of the Code of Judicial Conduct,

which requires judges to “act at all times in a manner that promotes

public confidence in the independence, integrity, and impartiality of



     1Judge Baker was appointed to the Municipal Court of Atlanta in 2015
and sworn in on March 23, 2015.
                                   3
the judiciary,” and Rule 1.3, which says that “[j]udges shall not lend

the prestige of their office to advance the private interests of the

judge or others.” As to Rule 1.2 (A), the discipline by consent

agreement focuses on “integrity,” which the Terminology section of

the Code defines as “probity, fairness, honesty, uprightness, and

soundness of character.”

     As for the facts underlying these charges, Judge Baker

acknowledges in the discipline by consent agreement that in May

2015, she had a court security officer drive his personal vehicle to a

store to pick up alcoholic beverages and deliver them to a private

event celebrating Judge Baker’s appointment to the bench; that

around September 2016, she had a court security officer drive his

personal vehicle from the courthouse to a store in Cobb County to

pick up a chair and deliver it to the judge’s personal residence in

Atlanta; that the following month, she had a staff member assist her

in returning the chair by driving to the judge’s residence, where the

judge loaded the chair into the staff member’s vehicle, and then

driving to the store while the judge followed in her own vehicle,

                                  4
which the staff member claimed caused her to get behind on her

daily work assignments2; and that on a Friday afternoon in June

2018, Judge Baker emailed two staff members and requested that

one of them bring her robe, robe bag, and a stole from the courthouse

to her personal residence for an event “unrelated to court business”

that Sunday, and that a staff member delivered the items later that

afternoon.

     Judge Baker also acknowledges that from May 2015 through

October 2019, she periodically asked staff members to contribute

their own money to an office fund, to which Judge Baker also

contributed, to purchase food and other items for communal use in

chambers, to shop for the items, and, on one occasion, to return an

item. Judge Baker further acknowledges that evidence exists with

which the Director could properly prove that from July through

November 2016, she had the staff member who helped her return

the chair use the staff member’s personal vehicle to drive Judge


     2  The agreement states that Judge Baker offered to pay the staff member
for her assistance, but the staff member declined the offer.

                                     5
Baker to attend private events and to run errands unrelated to court

or city business.3

      We are hesitant to conclude that Judge Baker violated Rule

1.2 (A) or 1.3 and to impose discipline based on these facts alone, for

several reasons.4 First, the discipline by consent agreement does not

state that the occasional assistance with personal matters that court

security officers and chambers staff provided to Judge Baker

occurred during their work hours – something that was alleged in

the formal charges, which are not incorporated by reference in the

agreement. Notably, all the cases cited in the agreement in support

of finding a violation involved personal tasks done for a judge during

work hours. See, e.g., Gentry v. Judicial Conduct Commission, 612

SW3d 832, 849 (Ky. 2020); In re Brennan, 929 NW2d 290, 311 (Mich.


      3  The agreement notes that Judge Baker disputes this allegation,
although she acknowledges that the Director could prove it. See JQC Rule 23
(A) (“At any time after the filing of formal charges and before final disposition,
the respondent may agree with the Director in writing that a stated sanction
should be imposed in exchange for the judge’s admission of some or all of the
formal charges or the judge’s admission that evidence exists with which the
Director could properly prove some or all of the formal charges. . . .”).
       4 We note that the consent agreement does not indicate if any of the

security officers or chambers staff at issue in the formal charges were
complainants to the JQC.
                                        6
2019). Second, the agreement does not say whether the officers and

staff members voluntarily assisted Judge Baker or instead felt

compelled to perform the tasks to maintain their jobs. Third, with

one exception, the agreement does not suggest that the personal

assistance provided to Judge Baker interfered with an employee’s

job duties. Fourth, the agreement cites no authority, and we have

found none, to support the view that maintaining a small common

office fund for food and similar items, to which chambers staff and

the judge alike contribute, constitutes a violation of Rule 1.2 (A) or

Rule 1.3. In any event, we need not address these issues further,

because whether or not we consider these counts, we would conclude

that a public reprimand is an appropriate sanction in this matter for

the reasons stated below. See Inquiry Concerning Judge Anderson,

304 Ga. 165, 167 n.2 (816 SE2d 676) (2018).

     2.   Counts 13 through 15 allege that by “periodically and

improperly” dismissing cases that were presented to her for guilty

pleas, Judge Baker violated Rule 1.1, which requires judges to

“respect and comply with the law”; Rule 1.2 (A); and Rule 2.5 (A),

                                  7
which requires judges to “perform judicial and administrative duties

competently, diligently, and without bias or prejudice.” As for the

facts underlying these charges, Judge Baker acknowledges that

from time to time between May 2015 and February 2020, when cases

were presented to her for guilty pleas and she was dissatisfied with

the factual basis provided by the assistant city solicitor, instead of

rejecting the plea, she would improperly dismiss the case. For

example, at a plea hearing on February 19, 2020, an assistant city

solicitor presented a negotiated guilty plea to Judge Baker. The

defendant orally announced his plea of guilty to driving with an

expired tag, and the assistant city solicitor recited a brief factual

basis, including when and where the offense occurred and the make

and model of the car for which the tag had previously been

registered. Judge Baker asked when the tag expired, and the

assistant city solicitor said that she did not know. At that point,

without further discussion or comment, Judge Baker dismissed the

case over the assistant city solicitor’s objection.



                                    8
     Judge Baker acknowledges that her dissatisfaction with the

factual basis for guilty pleas presented by the assistant city solicitor

was not a legal basis for dismissing criminal charges, that she

instead should have simply rejected the pleas, and that her failure

to do so violated clearly established law. See State v. Benton, 305 Ga.

App. 332, 336 (699 SE2d 767) (2010) (holding that trial court was

authorized to reject guilty plea where prosecutor failed to identify

factual basis for essential element of crime but that it was error to

dismiss case on that ground). Moreover, Judge Baker acknowledges

that her improper dismissal of cases presented to her for guilty pleas

occurred “periodically” over the course of several years. See In re

Judicial Qualifications Commission Formal Advisory Opinion No.

239, 300 Ga. 291, 298 (794 SE2d 631) (2016) (explaining that “legal

error amounts to judicial misconduct where ‘a legal ruling or action

[is] made contrary to clear and determined law about which there is

no confusion or question as to its interpretation and where this legal

error was egregious, made in bad faith, or made as part of a pattern

or practice of legal error’” (citation omitted)). Accordingly, Judge

                                   9
Baker failed to respect and comply with the law, to act in a manner

that promotes public confidence in the independence, integrity, and

impartiality of the judiciary, and to perform her judicial duties

competently. See id. at 297-298 & n.16 (construing predecessor

provision to Rule 1.1 in former version of Code and citing Rule 2.5

(A) of current Code); Rule 1.2 cmt. [1] (“Although judges should be

independent, they shall comply with the law . . . .”).

     Finally, Count 16 alleges that Judge Baker violated Rule 1.2

(A) in her communications with the City Solicitor. As for the facts

underlying this charge, Judge Baker acknowledges that she

periodically contacted the Solicitor to provide both positive and

negative feedback on the performance of prosecutors in her

courtroom and on several occasions requested that he remove

prosecutors from assignment to her courtroom. The discipline by

consent agreement characterizes these communications as improper

“meddling” with the personnel decisions of the Solicitor. But there is

no indication that Judge Baker took, or threatened to take, any

adverse action on cases unless the Solicitor took some specific action.

                                  10
The agreement cites no authority, and we have found none, to

support the view that the communications as alleged violate Rule

1.2 (A). In the absence of additional information, we are unable to

conclude that Judge Baker violated the requirement that she act at

all times in a manner that promotes public confidence in the

independence, integrity, and impartiality of the judiciary in this

regard.5 But we do not see the failure to establish this count as

affecting our determination of the appropriate discipline in this case.

      Having reviewed the record, the Court now accepts the

discipline by consent agreement and orders that Judge JaDawnya

Baker receive a public reprimand for her periodic improper

dismissal of cases presented to her for guilty pleas. The reprimand

shall be imposed on her in person in open court by a judge

designated by this Court. Upon the issuance of this opinion, all

filings made in this Court in this matter shall be unsealed. See JQC


      5To the extent that the Director was concerned about the tone of Judge
Baker’s comments to the Solicitor, we note that Judge Baker was not charged
with a violation of Rule 2.8 (B), which requires judges to “be patient, dignified,
and courteous to litigants, jurors, witnesses, lawyers, and others with whom
they deal in their official capacity.”
                                       11
Rule 23 (D). Any motion for reconsideration must be filed within ten

days of the date of this opinion.

     Discipline by consent accepted. Public reprimand. All the
Justices concur, except Colvin, J., disqualified.




                                    12